EHRLICH, Justice.
We have for review Fast v. Florida Patients Compensation Fund, 462 So.2d 1212 (Fla. 2d DCA 1985), which expressly and directly conflicts with Florida Patients Compensation Fund v. Tillman, 453 So.2d 1376 (Fla. 4th DCA 1984), quashed in part and approved in part, 487 So.2d 1032 (Fla.1986). We have jurisdiction pursuant to article V, section 3(b)(3) of the Florida Constitution.
Relying on its decision in Burr v. Florida Patients Compensation Fund, 447 So.2d 349 (Fla. 2d DCA 1984), in which it held section 95.11(4)(d), Florida Statutes (1981) bars recovery from the Florida Patients Compensation Fund in medical malpractice actions brought against the Fund after the two-year statute of limitations has expired, the district court below affirmed a summary judgment in favor of the Fund. The district court’s decision is in accordance with our recent decisions in *1263Tillman, and Taddiken v. Florida Patients Compensation Fund, 478 So.2d 1058 (Fla.1985); accordingly, the decision below is approved.
It is so ordered.
McDONALD, C.J., and ADKINS, BOYD, OVERTON and SHAW, JJ., concur.